FILE COPY



         RE: Case No. 15-0105                      DATE: 5/22/2015
         COA #: 12-14-00217-CV         TC#:   2013-0254-P-l
STYLE: BARBARA   GAIL HARRIS
   v.    HAYDEN R. MAYFIELD,    INDEPENDENT EXECUTOR OF THE
         ESTATE OF HAYDEN R. MAYFIELD, DECEASED, AND
         TRUSTEE UNDER THE WILL OF HAYDEN R. MAYFIELD

        Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.

                        MS.    CATHY   S.   LUSK
                        CLERK,    TWELFTH COURT OF ARPEAin
                        1517 WEST FRONT, SUITE 354 ~
                        TYLER,    TX    75702